SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1143
CA 13-00734
PRESENT: CENTRA, J.P., FAHEY, CARNI, SCONIERS, AND VALENTINO, JJ.


SAMANTHA CLARK, AS PARENT AND NATURAL GUARDIAN
OF JOSEPH RAY, AN INFANT,
PLAINTIFF-RESPONDENT-APPELLANT,

                      V                                             ORDER

JOSHUA GOTTHART, ET AL., DEFENDANTS,
AND LYNDA GOTTHART, DEFENDANT-APPELLANT-RESPONDENT.


LAW OFFICE OF DESTIN C. SANTACROSE, BUFFALO (CHRISTOPHER R. TURNER OF
COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT.

LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT-APPELLANT.


     Appeal and cross appeal from an order of the Supreme   Court, Erie
County (Joseph R. Glownia, J.), entered October 3, 2012.    The order
denied the motion of defendant Lynda Gotthart for summary   judgment
dismissing the complaint and all cross claims against her   and denied
the cross motion of plaintiff for summary judgment on the   complaint.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on September 24, 2013,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    November 8, 2013                     Frances E. Cafarell
                                                 Clerk of the Court